February 6, 1957.

Honorable Ralph R. Wolf
Executive Director
Texas State Building Commission
110 West 14~thStreet
Austin, Texas
                                  Opinion No. WW-20
                                  Re: Is the Building Commission
                                      authorized to reject Item
                                      9a and Item qj of the appro-
                                      priation bill Andyuse such
                                      sums (totalling$87,433) or
                                      the necessary portion there-
                                      of, to complete adequately
                                      the Improvementsand modern-
                                      ization specifiedby the
                                      bill for the Land Office
                                      Building and related
Dear Mr. Wolf:     ,                  questions.
        Your request fop an opinion concerningexpenditureof
appropriationsto the State Building Commiesion is as follows:
         "Is the Building Commission authorized by law
     to divert specific appropriationscontained in the
     lav for improving~theState Capitol Buildlng~and
     the Old Band Office Building from such purposes to
     the Improvementand modernizationof the Land Off-
     ice Building? Specifically,is the Building Comm-
     ission authorized to reject Item 9a and Item gj of
     the~appropriationbill and use such sums (totalling
     $87,433) or the necessary portion thereof,tocom-
     plete adequately, the improvementsand modernization
     specifiedby the bill for the Land Office Building?"
         Pertinent provisionsof the a propriationto the State
Building Commission (Acts 1955, Page 1$16) are as follows:
                                                            - .




Honorable Ralph R Wolf, Page 2     (WW-20)


    "9. For specific projects of       For the Years Ending
        modernizing and remodel-       Aug. 31,    Aw73',
        ing the Capitol and State       1956
        Office Buildings, includ;
        lng equipment,materials,       $332,086 Un;:e~;;~d
        and labor

        "Total, appropriations
        from State Building Fund..     $632,086 $ 50,000
                                                plus deaigna-
                                                ted unerpend-
                                                ed balances
       "It is hereby declared to be the Legislative intent
    that the foregoing appropriationin the amount of Three
    Hundred and Thirty-two Thousand and Eighty-sixDollars
    ($332,086)&all be expended under the supervisionof
    the Stat8 Building Commission as nearly as practicable
    in the following manner:
         State Capitol Building:       For the Years Rndinn
                                       Aug. 31,    Aug. 31;
     na. Replace clay tile floor        1956        1957
          with Terrazzo on 3rd
          floor and parts of 2nd
          floor. 0 + . . . . e . . . 8 27,433        Unexpended
                                                       balance
     "b. Install floodlights                 6,993   Unexpended
                                                       balance
     *c. Install new freight lift
          at northeast basement
          entrance . . . . e . . . .         7,500   Unexpended
                                                       balance
     "d. Install a high voltage
          power circuit from Capi-
          tol to power plant to
          Land Office Building           21,860      Unexpended
                                                       balance
     "e. Install safety tread on
          Capitol stairways e e . .          1,300   Unexpended
                                                       balance
Honorable Ralph R. Wolf, Page 3           (uw-20)



                  Land Office Building:             For      the Years   Endina
                                                    Aug.      31,
                                                      1956
            "f. R;zt;l and coiuplete5th
                       . . . . . . . . . . $ 30,000                 Unekpended
                                                                      balance

            8g. Modernize electric wiring
                 itiLand Offlce~Bullding
                 to provide pover require-
                 ments for offide machines
                 and air-conditioning                 15,000        Unexpended
                                                                      balance
            "h. Air-conditionthe Iand
                 Office Building . . . . .          150,000         Unexpended
                                                                      balance
            ?. Extend elevator service
                to 5th floor, Install
                new brake and safety
                locking devices, and
                convert rear freight
                elevator to automatic
                operation . . . e . . . .             12,000

                  Old Land Office Building
                   on the Capitol ffrounds:
            "j. For moderniz~ingand remodel-
                 ing said Old Iand Office
                 Building (museum) . . . .   60, ooo                 Unexpended
                                                                       balance
                'Any of the monies appropriatedabove for specific
            projects of modernizingand remodeling the Capitol and
            State Buildings may be expended by the State Building
            Commission through the Board of Control, and the
            Comptroller~ishereby authorized to transfep from that
            appropriationItem to an account for the Board of Con-
            trol such funds as the Building Commimlon may direct."
          It is noted that the Legislaturehas appropriated
 $332,086 to be expended for specific projects for modernizing
 and remodeling the Capitol and State Office Buildings and has
Honorable Ralph R. Wolf, Page 4   (WW-20)


instructed the Building Commission to 8Xp8nd such amount "as
nearly as practicable"in the manner set out in Items a. through
j. Therefore It is our opinion that the specific projects listed
In Items a. through j. are meant to be a Legislativeguide to th8
expenditureof funds appropriatedin Item 9, and it is the duty of
the State Building Commission to 8Xp8nd such money in compliance
with the Legislature'5instruction. These items can be allocated
in a differentmanner only when the allocation provided for by the
Legislature cannot be done as a practicalmatter. Otherwise, the
State Building Commissionmay expend any amount necessary for the
specific projects of modernizingand remodeling the capitol and
state office buildings 50 long as the appropriationcontained in
Item 9 is not exceeded.
         In other words if, after tabulation of bids; the appro-
priation for the replacement of clay tile floor vith Terrazzo on
the 3rd floor and parts of the 2nd floor of the State Capitol
Building Is Insufficientand if, after tabulationof bids, the
appropriationfor modernizingand remodeling the Old Land Office
Building is insuffici8nt,it would be impracticalfor the Stat8
Building CoPrmiclsion
                    to reject both projects. In such event, the
State Building Commissionwould be authorized to divert monies
allocated to Item ga from such portions and expend the nq?essary
portion of 8uch funds for the purposes listed in Item gj, and, if
necessary,would be authorized to reject Items ga Andy9j and use
such stns5,or the necessary portion thereof,to complete adequately
the improvementsand modernizationjustifiedby the bill for the.
Land Office Building.
         Of course, there may be other circumstancesvhich make
the expenditureof monies appropriatedin Item 9 in accordance
with the allocation in Items a through j impracticable,but it is
the duty of the State Building Commission to expend money appro-
priated in Item 9 in accordancewith the Legislativeinstruction
as nearly as practicableaa allocated in Items a through j.
                            SUMMARY
         It is the duty of the State Building Commission
         to expend monies appropriatedin Item 9 in com-
         pliance vith the Legislativeallocation contained
         in Item5 ga through gj, and the State Building
         Commission can allocate Items 9a through 9j In a
         different manner only when the allocation provided
         by the Legislaturecannot be done as a practical
         matter.
.   -




        Honorable Ralph R. Wolf, Page 5; '(WW-20)
                                       ';Very truly yours,


                                        WILL wIIsoN
                                        Attorney General



                                             John Reeves

        JR:jl

        APPROVBDt
        OPIIUOPICOMMITTEE
        Ii.Grady Chandler
        Chairman